Citation Nr: 0109044	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's service connection claim 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from April 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
above matters.

The Board notes that while the veteran submitted a notice of 
disagreement (NOD) as to the above issues and to the matter 
of entitlement to service connection for left knee injury, 
the latter was not rated in the rating decision of February 
2000, not included in the statement of the case (SOC), and 
not subsequently noted in the substantive appeal dated in 
April 2000.  Entitlement to service connection for left knee 
injury was last rated in May 1988 and as such, is not before 
the Board at this time.

The issues that concern service connection for PTSD and for 
tinnitus are addressed in the Remand portion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Service connection for bilateral hearing loss was denied 
in a rating decision dated in May 1988; no appeal followed.

3.  The veteran submitted a claim to reopen his hearing loss 
service connection claim in December 1999.

4.  Documents submitted subsequent to the 1988 rating 
decision in support of the veteran's application to reopen 
his claim of service connection for bilateral hearing loss 
consist of a report from an October to November 1999 hearing 
loss evaluation and a report from VA audiological examination 
in January 2000.  This evidence is not cumulative or 
redundant and must be considered to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108; 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  Evidence received since the RO's May 1988 decision with 
respect to service connection for bilateral hearing loss is 
new and material.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303; 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records are of record and 
contain nothing pertinent to the veteran's current claims.  
Examinations at enlistment and separation are silent for any 
relevant information, as are clinical data throughout the 
veteran's period of service.  

Service connection for bilateral hearing loss was denied in 
May 1988 due to a lack of clinical evidence to relate any 
post-service hearing loss to the veteran's period of service.  
At that time, the RO considered the veteran's service medical 
records, which showed normal hearing throughout service.  

Post-service records include a private hearing evaluation 
report dated in October 1999 that disclosed a reported onset 
of hearing problems in the 1970s while in Vietnam.  The 
veteran was noted to have bilateral hearing loss.  The 
audiologist reported hearing loss consistent with excessive 
noise exposure.

In January 2000, the veteran underwent a VA audiological 
examination, at which time the examiner noted the veteran's 
reported history of hazardous noise exposure without 
protection during service.  Noted is that the veteran did not 
complain of tinnitus at the time of the examination.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss "that is service-connected."

II. Pertinent Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence is 
defined by regulation as evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2000).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

III. Analysis

Entitlement to service connection for bilateral hearing loss 
was denied as noted above in a rating decision dated in May 
1988 for a lack of clinical data to support any relationship 
between post-service sensorineural hearing loss and the 
veteran's period of service.  At that time, the RO considered 
the veteran's service medical records, which were silent for 
any pertinent findings, notations, or observations otherwise.  

Since the final determination by the RO in May 1988, the 
Board has concluded that the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a).  Significantly, 
he submitted 1999 private audiological records and hearing 
evaluations in addition to a report from VA audiological 
examination conducted in January 2000.  The private hearing 
loss evaluation included an observation by the audiologist to 
the effect that the veteran's hearing loss was consistent 
with noise exposure in service, as reported by the veteran.  
Furthermore, during the January 2000 examination, the 
examiner noted that the veteran's hearing loss was service-
connected.  

Therefore, overall, the medical evidence combined with the 
veteran's own statements are new to the record in that they 
were not associated with the claims folder at the time of the 
last and final determination by the RO in May 1988.  
Additionally, the evidence is considered material within the 
meaning of 38 C.F.R. § 3.156(a) in that it bears directly on 
the matters at issue and contributes to a more complete 
picture of the veteran's hearing loss disability.  Thus, in 
light of the above, the veteran has indeed submitted new and 
material evidence in support of his service connection claim.  
38 C.F.R. § 3.156(a).

The Board also concludes that the medical evidence of record 
preponderates in favor of the veteran's service connection 
claim.  Overall, the evidence of record supports that the 
veteran is entitled to service connection for his bilateral 
sensorineural hearing loss based primarily on the above-noted 
comments during the October 1999 private hearing evaluation 
to the effect that the veteran's hearing impairment was 
consistent with his reported noise exposure during service.  

Additionally, the Board has considered the comments made 
during the VA examination performed in January 2000 to the 
effect that the veteran's hearing impairment was service-
connected.  While the comment in and of itself without 
further medical enhancement does not necessarily support a 
grant of service connection, see LeShore v. Brown, 8 Vet. 
App. 406 (1995), when considered with the audiologist's 
findings and conclusions in October 1999, it tends to support 
the veteran's claim.  


ORDER

New and material evidence sufficient to reopen the veteran's 
service connection for bilateral hearing loss has been 
submitted.  

Service connection for bilateral hearing loss is granted.

REMAND

This veteran claims entitlement to service connection for 
PTSD and for tinnitus.  
In a January 2000 VA examination related to PTSD, the 
examiner noted the veteran's history of seizures.  When 
questioned about his psychiatric problems, the examiner noted 
that the veteran was unclear as to whether he had any such 
disorders.  The veteran reported traumatic experiences while 
in Vietnam and that he recalled his experiences about once a 
month.  He did not receive any psychiatric treatment while in 
service.  The veteran was not diagnosed with PTSD.  
Nonetheless, the veteran has presented inservice stressors 
reflective of combat experiences during duty in Vietnam.  
Moreover, in his notice of disagreement (NOD) dated in March 
2000, the veteran stated that during VA examination, he did 
was not comfortable relating his experiences to the examiner 
and that the examination only lasted for a short time.  
Overall, the veteran reported that he was not comfortable 
with the examiner.  

Further, with respect to claims of tinnitus, during VA 
audiological examination in January 2000, the examiner 
reported that the veteran did not complain of tinnitus at 
that time in spite of a reported exposure to hazardous noise 
during service without protection.  The examiner also noted 
that as a civilian, the veteran had been exposed to noise 
related to construction work.  Tinnitus was not listed as a 
diagnosis.

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination and a opinion 
should be rendered as to whether the 
veteran indeed has PTSD, and if so, what 
is the cause thereof.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
necessary tests or studies required to 
make this determination should be 
conducted accordingly.  

2.  The veteran should be also be 
afforded a VA examination to determine 
the existence of tinnitus, if any.  If it 
is determined that the veteran does have  
tinnitus, the examiner should indicate 
the cause thereof.  Once again, the 
veteran's claims folder should be made 
available to the examiner for review 
before the examination. 

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 



